PER CURIAM.
CONFESSION OF ERROR
The state properly concedes that the defendant was illegally sentenced beyond the' one cell increase permitted by the sentencing guidelines and that no written reasons were given to support the departure. See State v. Tuthill, 545 So.2d 850 (Fla.1989); Franklin v. State, 545 So.2d 851 (Fla.1989); Lambert v. State, 545 So.2d 838 *516(Fla.1989). Rule 3.701(d)(14), Florida Rules of Criminal Procedure provides:
Sentences imposed after revocation of probation or community control must be in accordance with the guidelines. The sentence imposed after revocation of probation or community control may be included within the original cell (guidelines range) or may be increased to the next higher cell (guidelines range) without requiring a reason for departure.
Fla.R.Crim.P. 3.701(d)(14).
Therefore, the sentence is hereby vacated and the case is remanded to the trial court for resentencing in accordance with Rule 3.701(d)(14).